Opinion filed August 13, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-19-00213-CV
                                    __________

                 MELISSA REYNA ROGERS, Appellant
                                         V.
                 RANCEFER JAMES ROGERS, Appellee


                     On Appeal from the 446th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-137,562


                      MEMORANDUM OPINION
      Appellant has filed in this court an eighth motion for extension of time to file
her appellate brief in this cause; it is her fifth pro se motion for extension.
Appellant’s brief was originally due to be filed on or before September 5, 2019.
      In previous correspondence, we informed Appellant that further motions for
extension would not be accepted. Later, in April 2020, when we granted the sixth
motion for continuance, we abated the appeal to allow Appellant extra time due to
the COVID-19 pandemic. We set a deadline of July 8, 2020, for the brief. Since
then, Appellant has filed two more motions for extension. We reluctantly granted
the seventh motion on July 16, 2020, and informed Appellant that that was “the
absolute last Motion for Extension of Time to File Brief” that this court would
consider. Appellant nonetheless filed an eighth motion for extension. We deny that
motion.
        Based upon Appellant’s failure to prosecute this appeal in a timely manner,
we conclude that this appeal should be dismissed. See TEX. R. APP. P. 38.8(a)(1),
42.3(b).
        Accordingly, we dismiss this appeal for want of prosecution.




                                                                   PER CURIAM


August 13, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2